 Case 4:21-cv-10934-MFL-DRG ECF No. 4, PageID.18 Filed 07/20/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOSE OLIVARES,

             Plaintiff,                              Case No. 21-cv-10934
                                                     Hon. Matthew F. Leitman
v.

MICHAEL F. GODOLA, et al.,

          Defendants.
__________________________________________________________________/

        ORDER DIRECTING PLAINTIFF TO PAY THE REQUIRED
          FILING FEE OR COMPLETE AN APPLICATION TO
                  PROCEED IN FORMA PAUPERIS

      On April 15, 2021, Plaintiff Jose Olivares filed this civil-rights action against

the Defendants. (See Compl., ECF No. 1.) When Olivares filed his Complaint, he

neither paid the required filing fee nor submitted an application to proceed in forma

pauperis (“IFP”). The Court thereafter issued a deficiency notice to Olivares

informing him that he had failed to pay the required fee. (See Dkt.) To date, Olivares

has still not paid the filing fee or submitted a signed IFP application to the Court.

      Accordingly, IT IS HEREBY ORDERED that, by no later than August 30,

2021, Olivares shall either (1) pay the required filing fee or (2) file a completed and

signed IFP application with the Court. For Olivares’ convenience, the Court will

include a blank IFP application when it mails him a copy of this order.



                                           1
 Case 4:21-cv-10934-MFL-DRG ECF No. 4, PageID.19 Filed 07/20/21 Page 2 of 2




      If Olivares fails to comply with this order, the Court will dismiss this action

without prejudice.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: July 20, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 20, 2021, by electronic means and/or
ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-3794




                                         2
